Title: To James Madison from Robley Dunglison, 30 June 1825
From: Dunglison, Robley
To: Madison, James


        
          University June 30. 1825
        
        Dr Dunglison presents his respectful salutations to Mr. Madison, & would wish the Servant with the swelled neck to take 10 drops of the Tincture in the phial, twice a day, in a little sugared water, until the whole is consumed, when the Doctor would be glad to know whether the tumor is diminished by its use. Should symptoms of cholera morbus arise during the administration of the medicine, it had better be discontinued, only, however, until they have disappeared. Dr Dunglison requests his respectful remembrances to Mrs Madison.
      